           Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 1 of 13
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 5/8/2020
------------------------------------------------------------------X
PHILLIP SULLIVAN, JR.,                                            :
                                                                  :
                                                    Plaintiff, :
                                                                  :     1:19-cv-719-GHW
                              -against-                           :
                                                                  : MEMORANDUM OPINION
DOCTOR’S ASSOCIATES LLC, GEETA                                    :      AND ORDER
FASTFOOD ENTERPRISE INC, and                                      :
ABHIMANUE MANCHANDA,                                              :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
       Plaintiff Phillip Sullivan, Jr. is deaf. He alleges that he was treated poorly by a restaurant

employee and was ultimately unable to order a sandwich. Plaintiff argues that the rude treatment he

received amounted to actionable discrimination in violation of Title III of the Americans with

Disabilities Act (“ADA”) and analogous state and city law provisions. Plaintiff argues that these

anti-discrimination statutes require each and every Subway restaurant to install technology that

would allow hearing-impaired individuals to place orders though a touch-screen interface, which

would obviate the need for customers to interact with restaurant employees to place an order.

       Defendant Doctor’s Associates LLC (“DAL”), the franchisor of Subway restaurants, has

moved to dismiss Plaintiffs’ claims against it. Because the ADA and the analogous state and city law

provisions upon which Plaintiff relies require only that an establishment ensure that its employees

can communicate effectively with disabled patrons—and, so long as they meet this requirement, do

not require establishments to adopt specific technology, no matter how allegedly cost-effective or

convenient—and because Plaintiff has failed to allege that DAL operates the Subway restaurant at

which Plaintiff allegedly experienced discrimination, DAL’s motion to dismiss is GRANTED.
          Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 2 of 13



I. BACKGROUND 1

         Plaintiff, “a profoundly deaf individual,” SAC ¶ 23, alleges that an employee at a Subway

restaurant (the “Restaurant”) “became hostile and angry, using hostile hand gestures and aggressive

body language” when plaintiff attempted to order a steak sandwich. Id. ¶ 26. Plaintiff asserts that

DAL, as the franchisor of Subway restaurants, “has actual control and responsibility over all Subway

restaurants’ compliance, adherence to laws, franchise training, and the way franchise owners conduct

their business[.]” Id. ¶ 15. Thus, based on his experience at Subway, Plaintiff alleges DAL violated

the ADA and analogous New York state and New York City law provisions by not providing

technology to improve accessibility for hearing impaired individuals in Subway restaurants. Id.

¶¶ 76-132. Plaintiff commenced this action on January 24, 2019, Dkt No. 1, and filed the FAC on

May 31, 2019. Dkt. No. 42. DAL then filed a motion to dismiss on June 28, 2019 seeking dismissal

of all claims asserted in the FAC against DAL. Dkt. Nos. 46-47.

         A. The Court’s Opinion in Sullivan I

         The Court granted DAL’s motion to dismiss. Sullivan I, 2020 WL 353752, at *8. The Court

initially noted that, to survive the motion to dismiss, Plaintiff was required to “plausibly allege that

DAL owns, leases, or operates the Restaurant.” Id. at *5 (citing Camarillo v. Carrols Corp., 518 F.3d

153, 156 (2d Cir. 2008) (“To state a claim under Title III, [a plaintiff] must allege (1) that she is

disabled within the meaning of the ADA; (2) that defendants own, lease, or operate a place of public

accommodation; and (3) that defendants discriminated against her by denying her a full and equal

opportunity to enjoy the services defendants provide.”) (citations omitted)); see also 42 U.S.C. §


1 The Court has published an opinion in this case that provides further background. See Sullivan v. Doctor’s Assocs. LLC

(“Sullivan I”), 1:19-CV-719-GHW, 2020 WL 353752 (S.D.N.Y. Jan. 17, 2020). Sullivan I provides a thorough exposition
of the relevant facts as alleged in Plaintiff’s First Amended Complaint (“FAC”), Dkt No. 42. Most of the relevant facts
are unchanged between the FAC and the operative complaint on this motion to dismiss, Plaintiff’s Second Amended
Complaint (“SAC”), Dkt No. 58. Thus, although the Court’s discussion in this section focuses principally on the new
facts alleged in the SAC, the Court has considered all of the factual allegations in the SAC. The facts alleged in the SAC
are accepted as true for the purposes of this motion to dismiss. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152
(2d Cir. 2002). However, “[t]he tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                              2
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 3 of 13



12182(a). Because Plaintiff inadequately pleaded that DAL was the lessor of the Restaurant and did

not allege that DAL owned the Restaurant, the principal issue was whether DAL “operated” the

Restaurant within the meaning of Title III. Sullivan I, 2020 WL 353752, at *5-6.

        In its analysis, the Court adopted the definition of “operate” stated in Neff v. Am. Dairy Queen

Corp., 58 F.3d 1063, 1066 (5th Cir. 1995). Sullivan I, 2020 WL 353752, at *6. Neff held that

“supervisory authority, without more, is insufficient to support a holding that a franchisor ‘operates,’

in the ordinary and natural meaning of that term, a franchisee.” Id. (quoting Neff, 58 F.3d at 1068-

69) (brackets omitted). Thus, the issue was “whether Plaintiff ha[d] adequately alleged that DAL

specifically controls the Restaurant’s accessibility to the disabled.” Id.

        The Court held that Plaintiff’s allegations failed to meet this standard. Id. at *7. Plaintiff’s

argument that “DAL operates all Subway restaurants through its Operations Manual and mandatory

training program” failed because “general allegations that a franchisor provides a manual and a

training program for employees are not sufficient to establish” specific control over a restaurant’s

accessibility to the disabled. Id. at *6 (quotation marks and citation omitted). The Court found

Plaintiff’s argument that “DAL has absolute authority to enforce and modify the Restaurant’s policy

practice and procedure, including ADA policy and employee training protocol” under the franchise

agreement unpersuasive. Id. (quotation marks omitted). Plaintiff again failed to plausibly allege that

DAL specifically controlled the Restaurant’s accessibility to the disabled because the franchise

agreement conferred only general supervisory authority to DAL over the Restaurant. Id.

        The Court also rejected Plaintiff’s argument that DAL’s control over the “customer ordering

process” demonstrated DAL’s specific control over the Restaurant. Id. at *7. Plaintiff’s allegations

that DAL “controls operations, including the type of equipment, point-of-sale system, trademarks,

decoration, [and the] look and feel of each franchise” again only highlighted DAL’s general

supervisory authority over the Restaurant. Id. (quotation marks omitted).



                                                     3
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 4 of 13



        Similarly, the Court concluded that a provision in DAL’s franchise agreement, which was

attached as an exhibit to the FAC, “specifying that employees must use a ‘computer based point-of-

sale (“POS System”), including software that DAL specifies and hardware compatible with DAL’s

requirements” was insufficient to allege that DAL specifically controlled the Restaurant’s

accessibility to the disabled. Id. (citation omitted). That was because this provision was “directed

toward controlling back-end communications between DAL and franchisees[,]” while “Plaintiff’s

allegations pertain[ed] to communications between restaurant employees and customers[.]” Id.

Thus, the Court held that Plaintiff’s customer ordering process allegations were insufficient to plead

that DAL specifically controlled the Restaurant’s accessibility to the disabled. Id. Because Plaintiff

failed to plausibly allege that DAL is an operator of the Restaurant, the Court dismissed Plaintiff’s

ADA claims. Id.

        In addition to dismissing Plaintiff’s ADA claims, the Court also dismissed Plaintiff’s New

York state law and New York City Human Rights Law (“NYCHRL”) claims. The Court dismissed

Plaintiff’s New York state law claims because such claims are “coextensive with” and “rise[] or fall[]

with” ADA claims, which the Court had already dismissed. Id. (quotation omitted). And, while

courts are required “to analyze NYCHRL claims separately and independently from any federal and

state law claims,” the Court did not find “any relevant difference between the analysis required by

the NYCHRL and the analysis required by the federal laws of the question at issue.” Id. at *7-8

(quotation omitted). Indeed, Plaintiff “argued that [his] NYCHRL claims [were] similar to his ADA

claims.” Id. at *8 (quotation omitted). The Court thus dismissed Plaintiff’s NYCHRL claim as well.

Id. Finally, the Court granted Plaintiff leave to amend. Id.

        B. Additional Allegations in the SAC

        Plaintiff has added additional allegations to the SAC that are relevant to whether DAL exerts

“specific control” over the Restaurant. In the SAC, Plaintiff more pointedly alleges that DAL “is

responsible for instituting a [point-of-sale] (“POS”) System that does not accommodate deaf

                                                    4
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 5 of 13



individuals” at Subway restaurants, and has “failed to implement a readily available technology that

would allow hearing impaired individuals to place orders” without the assistance of employees. SAC

¶ 34. In other words, Plaintiff alleges “that DAL exercises comprehensive operational control over

all aspects of Subway POS Systems, including their interface with customers,” id. ¶ 48, and thus

chooses “the POS terminal itself.” Id. ¶ 55. Plaintiff’s SAC cites several articles regarding Subway’s

choice of POS systems over the years. See id. ¶ 49 (“The NCR RealPOS™ 70 product line will be

sold to the SUBWAY chain’s 24,000 worldwide franchisees exclusively through Subtotal PS Systems

Ltd.”); id. ¶ 51 (explaining Subway’s custom designed POS system); id. ¶ 53 (article reporting that

“[t]he Subway sandwich chain is implementing a new point of sale system across 30,000 outlets

worldwide to increase efficiency . . . . We spent over 11 months evaluating over 25 vendors”); id.

¶ 54 (“SUBWAY restaurant chain has selected PAR as their supplier of in-store hardware point of

sale (POS) terminals.”). Plaintiff therefore alleges that, by choosing a system that allows interaction

“only with employees and do[es] not allow customers to order for themselves[,]” id. ¶ 60, DAL

prevented “Subway franchisees [from] reasonably accomodat[ing] disabled individuals through [s]elf-

[o]rdering [t]erminals.” Id. ¶ 61.

        The SAC asserts the same five causes of action asserted in Sullivan I. Plaintiff first asserts a

cause of action for violation of Title III of the ADA. Id. ¶¶ 76-92. Second, Plaintiff asserts two

causes of action for violation of New York state law. Id. ¶¶ 93-118. Third, Plaintiff asserts a cause

of action for violation of the NYCHRL. Id. ¶¶ 119-29. Finally, Plaintiff asserts a cause of action for

declaratory relief. Id. ¶¶ 130-32. The SAC asserts claims for class-wide relief under Federal Rule of

Civil Procedure 23(b)(2). Id. ¶¶ 62-75. On March 10, 2020, DAL moved to dismiss all claims

asserted in the SAC against it. Dkt. Nos. 63-64. Plaintiff subsequently filed an opposition, Dkt. No.

65, and DAL filed its reply. Dkt. No. 66.




                                                     5
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 6 of 13



II. LEGAL STANDARD

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If a complaint fails to meet this pleading standard, a

defendant may move to dismiss it for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). “To survive dismissal, the plaintiff must provide the grounds upon which his claim

rests through factual allegations sufficient ‘to raise a right to relief above the speculative level.’”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at

544).

        Determining whether a complaint states a plausible claim is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679 (citation omitted). The court must accept all facts alleged in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124

(2d Cir. 2008) (per curiam). However, a complaint that offers “labels and conclusions” or “naked

assertion[s]” without “further factual enhancement” will not survive a motion to dismiss. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 555, 557).

III. DISCUSSION

        A. ADA Claim

        Plaintiff has not adequately alleged a claim against DAL for violation of the ADA. Even if

Plaintiff had alleged that DAL “operates” its franchisees—and, as the Court further discusses below,

he has not—the ADA does not require, as Plaintiff argues, that Subway restaurants use self-ordering

                                                      6
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 7 of 13



kiosks. Title III of the ADA provides that “[n]o individual shall be discriminated against on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a); see also

Camarillo, 518 F.3d at 156 (“To state a claim under Title III, [a plaintiff] must allege [among other

requirements] . . . that defendants discriminated against her by denying her a full and equal

opportunity to enjoy the services defendants provide.” (citations omitted)). Discrimination includes

        a failure to make reasonable modifications in policies, practices, or procedures, when
        such modifications are necessary to afford such goods, services, facilities, privileges,
        advantages, or accommodations to individuals with disabilities, unless the entity can
        demonstrate that making such modifications would fundamentally alter the nature of
        such goods, services, facilities, privileges, advantages, or accommodations[.]

Id. § 12182(b)(2)(A)(ii). In addition,

        a failure to take such steps as may be necessary to ensure that no individual with a
        disability is excluded, denied services, segregated or otherwise treated differently than
        other individuals because of the absence of auxiliary aids and services, unless the
        entity can demonstrate that taking such steps would fundamentally alter the nature of
        the good, service, facility, privilege, advantage, or accommodation being offered or
        would result in an undue burden[.]

Id. § 12182(b)(2)(A)(iii).

        The “auxiliary aid and services” requirement is flexible. The term “auxiliary aids and

services” includes “notetakers; . . . written materials; [and] exchange of written notes[.]” 28 C.F.R.

§ 36.303(b). Moreover, “[t]he type of auxiliary aid or service necessary to ensure effective

communication will vary in accordance with the method of communication used by the individual;

the nature, length, and complexity of the communication involved; and the context in which the

communication is taking place.” Id. § 36.303(c)(1)(ii). Importantly, “the ultimate decision as to what

measures to take [to ensure effective communication] rests with the public accommodation,

provided that the method chosen results in effective communication.” Id. Furthermore,

        [a] public accommodation can choose among various alternatives so long as the
        result is effective communication. For example, a restaurant would not be required

                                                      7
          Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 8 of 13



         to provide menus in Braille for patrons who are blind, if the waiters in the restaurant
         are made available to read the menu. Similarly, a clothing boutique would not be
         required to have Brailled price tags if sales personnel provide price information orally
         upon request; and a bookstore would not be required to make available a sign
         language interpreter, because effective communication can be conducted by notepad.

Id. Pt. 36, App. C; see also Dominguez v. Banana Republic, LLC, No. 1:19-CV-10171-GHW, 2020 WL

1950496, at *10 (S.D.N.Y. Apr. 23, 2020) (“The Department of Justice’s implementing regulations . .

. emphasiz[e] that the ADA empowers retailers, not customers, to choose what auxiliary aid to

offer[.]” (citations omitted).

         This law is crystal clear that the ADA does not require DAL to force its franchisees to adopt

a specific technological solution, so long as the franchisees can ensure that their employees can

communicate effectively with hearing-impaired individuals. Plaintiff argues that the discrimination

he allegedly suffered in this case was “the product of circumstances that only self-order kiosks can

remedy.” Opp. at 1 (emphasis added). Thus, Plaintiff argues that the ADA requires every Subway

restaurant to install self-order kiosks. That is incorrect. As noted above, the ADA requires only

effective accommodation of disabled individuals. Plaintiff could have, for example, communicated

with Restaurant employees using pencil or pen and paper—a method of communication specifically

contemplated by 28 C.F.R. § 36.303(b). 2 Plaintiff does not allege that he attempted to communicate

with Restaurant employees in this or any alternative manner.

         Because the ADA’s requirements are flexible, other courts in this district have rejected the

argument that the ADA requires restaurants to install specific pieces of technology. In Dicarlo v.

Walgreens Boot All., Inc., Judge Oetken noted that a store need not “use technology that allows”

visually-impaired customer to “operate [beverage-ordering] machine independently” as long as store

employees “effectively communicate with [the customer] such that he can enjoy the . . . machine.”



2The Court also observes that the implications of accepting Plaintiff’s argument are exceedingly broad. Plaintiff
apparently asks the Court for an injunction ordering every Subway restaurant in the United States—of which there may
be tens of thousands—to install self-ordering kiosks.

                                                          8
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 9 of 13



No. 15-CV-2919 (JPO), 2016 WL 482982, at *2 (S.D.N.Y. Feb. 5, 2016); see also West v. Moe’s

Franchisor, LLC, No. 15-CV-2846 (WHP), 2015 WL 8484567, at *2-3 (S.D.N.Y. Dec. 9, 2015)

(reaching the same conclusion); cf. Camarillo, 518 F.3d at 157 (“While restaurants are not necessarily

required to have on hand large print menus that [plaintiff] would be able to read, they are required to

ensure that their menu options are effectively communicated to individuals who . . . are legally

blind.” (citation omitted)). So too here: DAL’s franchisees are not required to implement self-

ordering kiosks, so long as they ensure that disabled individuals are provided effective service.

        Plaintiff’s argument also fails for an independent reason: He has failed to allege that DAL

owns, leases, or operates the Restaurant. To state a claim for violation of Title III of the ADA, a

plaintiff must allege, among other requirements, that “defendants own, lease, or operate a place of

public accommodation[.]” Camarillo, 518 F.3d at 156 (citations omitted). As in the FAC, Plaintiff

does not allege in the SAC that DAL owns or has a leasehold interest in the Restaurant. See Sullivan

I, 2020 WL 353752, at *5 (holding that, because Plaintiff’s FAC did not allege that DAL owned the

Restaurant or that DAL leased the Restaurant to the franchisee, “the FAC [was] insufficient to

support Title III liability on th[ose] ground[s]”). Thus, the only question is whether Plaintiff has

sufficiently alleged that DAL “operates” the Restaurant under Title III.

        He has not. A franchisor must specifically control a franchisee’s accessibility to the disabled

to qualify as an “operator” under Title III. As described by the Court in Sullivan I, “the relevant

inquiry to determine whether a franchisor is an ‘operator’ under Title III is whether the franchisor

specifically controls a franchisee’s accessibility to the disabled.” Id. at *6 (quoting Neff, 58 F.3d at

1066) (quotation marks and brackets omitted). Thus, allegations of general “supervisory authority,

without more, [are] insufficient to support a holding that a franchisor operates” a franchisee. Id.

(quoting Neff, 58 F.3d at 1068-69) (quotation marks and brackets omitted). Plaintiff’s allegations

center on DAL’s requirements for its franchisees to adopt particular POS systems. For example,



                                                      9
         Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 10 of 13



Plaintiff alleges that “DA[L] comprehensively dictates the specific POS System to be used at all

Subway franchises[.]” SAC ¶ 50; see also id. ¶¶ 48-59.

         The problem with Plaintiff’s “POS system” allegations is that he has not adequately alleged

that the ADA requires “operators” under the ADA to adopt specific POS technology, such as self-

ordering kiosks. If it were true that the ADA required the installation of such technology, then

Plaintiff’s allegation that “DA[L] comprehensively dictates the specific POS System to be used at all

Subway franchises,” id. ¶ 50, might be sufficient to allege that DAL “specifically controls” its

franchisees’ “accessibility” to hearing-impaired individuals. Sullivan I, 2020 WL 353752, at *6. But

as the Court noted above, the ADA contains no such requirement. And that is fatal to Plaintiff’s

claim for a violation of the ADA in this case. Although the self-ordering kiosks described by

Plaintiff are one way that DAL’s franchisees might accommodate hearing-impaired individuals, they

are not the only way. So even if Plaintiff has plausibly alleged in the SAC that DAL has effectively

forbidden its franchisees from employing self-ordering kiosks, 3 it does not follow that DAL

specifically controls its franchisees’ accessibility to the disabled.

         To be sure, Plaintiff alleges that he was denied service because an employee did not

communicate effectively with him during one visit to the Restaurant. But DAL is not responsible

for that allegedly discriminatory interaction absent a sufficient allegation of specific control over the

Restaurant. Because Plaintiff’s allegations do not meet that standard, Plaintiff has not sufficiently

alleged that DAL operates the Restaurant. In other words, because Plaintiff’s only allegation in the

SAC related to DAL’s specific control of the Restaurant is that DAL failed to mandate that its

franchisees install self-order kiosks, Plaintiff has failed to adequately allege that DAL operates the



3 The Court notes that it is skeptical that DAL has, in fact, required its franchisees to use a specific POS system such
that its franchisees are effectively forbidden from using self-ordering kiosks. Although it is axiomatic that the Court
must accept as true the factual allegations contained in a complaint on a motion to dismiss, such allegations must be
plausible. See, e.g., Iqbal, 556 U.S. at 678 (quotation omitted). The Court need not decide whether Plaintiff has plausibly
alleged that DAL effectively forbids its franchisees from employing self-ordering kiosks because Plaintiff’s claims fail for
the other reasons discussed in this opinion.

                                                              10
          Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 11 of 13



Restaurant.4 Therefore, while the franchisee—DAL’s co-defendant here—may ultimately be held

liable for its employee’s rude interaction with Plaintiff on these facts, DAL may not.

         B. New York State Law Claims

         Plaintiff’s New York state law claims are also dismissed. In addition to his Title III claims,

Plaintiff brings claims for violations of the New York State Human Rights Law and New York State

Civil Rights Law. “Where, as here, a plaintiff’s ‘State-law claim is coextensive with her Title III

claim,’” the state law claim “rises or falls with the ADA claim.” Sullivan I, 2020 WL 353752, at *7

(first quoting Krist v. Kolombos Rest., Inc., 688 F.3d 89, 97 (2d Cir. 2012) and then quoting Dicarlo, 2016

WL 482982, at *2) (brackets omitted). Accordingly, because the Court has dismissed Plaintiff’s

ADA claim, it also dismisses Plaintiff’s New York state law claims.

         C. NYCHRL Claim

         Finally, Plaintiff’s claim for violations of the NYCHRL are also dismissed. Although

NYCHRL claims had for many years “been treated as co-extensive with state and federal

counterparts,” the New York City Council, in passing the Local Civil Rights Restoration Act of 2005

(the “Restoration Act”), “rejected such equivalence” in favor of a broader remedial scope. Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009). The Restoration Act established two new

rules of construction for the NYCHRL: (1) “a ‘one-way ratchet,’ by which interpretations of state

and federal civil rights statutes can serve only ‘as a floor below which the City’s Human Rights law

cannot fall’”; and (2) a requirement that the NYCHRL provisions “be construed liberally for the

accomplishment of the uniquely broad and remedial purposes thereof, regardless of whether federal

or New York State civil and human rights laws, including those laws with provisions comparably-


4 The Court observes that this case is different from, say, a case involving allegations that a store is physically inaccessible
to disabled patrons. Cf. Neff, 58 F.3d at 1066. In those cases, there is often only one entrance to the store. Thus, the
question of accessibility is often binary: Either the entrance is accessible, or it is not. In that circumstance, an allegation
that a franchisor exerts specific control over the design of the entrance may be sufficient to allege that the franchisor is
an “operator” under Title III. Here, by contrast, there are many ways that a Subway restaurant could conceivably
accommodate hearing-impaired individuals. Thus, the allegation that DAL specifically controls one avenue through
which a franchisee might potentially comply with the ADA is insufficient to allege specific control.

                                                               11
        Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 12 of 13



worded to provisions of this title[,] have been so construed.” Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (quoting Restoration Act §§ 1, 7; other quotation

omitted)). The Second Circuit has clarified that these amendments to the Restoration Act require

courts to analyze NYCHRL claims “separately and independently from any federal and state law

claims.” Id. (citation omitted). The NYCHRL must be construed “broadly in favor of

discrimination plaintiffs, to the extent that such a construction is reasonably possible.” Id. (quoting

Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011)).

        In this case, “[t]hough there are differences between the statutes, such as the definition of

disability, the Court has not found—and the parties have not identified—any relevant difference

between the analysis required by the NYCHRL and the analysis required by the federal laws of the

question at issue here.” Sullivan I, 2020 WL 353752, at *8 (quoting Dicarlo, 2016 WL 482982, at *2).

Consequently, Plaintiffs’ NYCHRL claim is dismissed.

IV. CONCLUSION

        DAL’s motion to dismiss is GRANTED. Although Plaintiff has already amended his

complaint twice, the Court again grants Plaintiff leave to replead. See Cortec Indus., Inc. v. Sum Holding

L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“It is the usual practice upon granting a motion to dismiss to

allow leave to replead.”) (citation omitted); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely

give leave [to amend] when justice so requires.”). While leave may be denied “for good reason,

including futility, bad faith, undue delay, or undue prejudice to the opposing party,” those

circumstances do not apply in this case. TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir.

2014) (citation omitted). Moreover, the Court cannot conclude that any attempt by Plaintiff to

replead would necessarily be futile. Cf. Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 18

(2d Cir. 1997) (noting that leave to amend need not be granted where the proposed amendment

would be futile). However, Plaintiff should not expect any additional opportunities to amend his

complaint. See In re Initial Pub. Offering Sec. Litig., 241 F. Supp. 2d 281, 397 (S.D.N.Y. 2003)

                                                      12
       Case 1:19-cv-00719-GHW Document 67 Filed 05/08/20 Page 13 of 13



(“[W]here pleading deficiencies have been identified a number of times and not cured, there comes a

point where enough is enough.”(citations omitted)). Any amended complaint must be filed no later

than fourteen days from the date of this order.


       SO ORDERED.

 Dated: May 8, 2020                               _____________________________________
                                                           GREGORY H. WOODS
                                                          United States District Judge




                                                  13
